MEMORANDUM **
Marvin W. Simmons appeals pro se the district court’s order denying his motion to reconsider the district court’s orders amending an order of judicial sale to satisfy federal tax liens. Simmons also appeals the district court’s order concluding that certain counterfeit coins be surrendered to the United States Secret Service to be smelted and sold in accordance with the court’s amended order of judicial sale. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion the district court’s denial of reconsideration, Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000), as well as the district court’s order for disposition of the counterfeit coins, United States v. Stonehill, 83 F.3d 1156, 1160 (9th Cir.1996). We affirm.
The district court did not abuse its discretion by denying reconsideration. See Fed.R.Civ.P. 60(b); American Ironworks & Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir.2001).
The district court did not abuse its discretion by ordering the disposition of the counterfeit coins. See 28 U.S.C. § 2004; Stonehill, 83 F.3d at 1160.
Simmons’ remaining contentions lack merit.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.